         Case 2:20-cv-00376-RSM-BAT Document 138 Filed 06/02/21 Page 1 of 1




 1                                                HONORABLE JUDGE RICARDO S. MARTINEZ
                                                   MAGISTRATE JUDGE BRIAN A. TSUCHIDA
 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7   JOE JW ROBERTS, JR.,                                   NO. 2:20-cv-00376-RSM-BAT
 8                              Plaintiff,                  ORDER GRANTING
                                                            STIPULATED MOTION FOR
 9          v.                                              DISMISSAL
10   TIM THRASHER, et al.,
11                              Defendants.
12          Pursuant to the Stipulated Motion for Order of Dismissal and the Settlement Agreement

13   of the Parties, which has been filed with the Court, it is hereby ordered that this action is

14   dismissed with prejudice and without costs or fees to any party.

15          DATED this 2nd day of June, 2021.

16

17

18
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
19
     Submitted by:
20
     ROBERT W. FERGUSON
21   Attorney General
22
     s/ Katherine J. Faber
23   KATHERINE J. FABER, WSBA #49726
     Attorney for Defendants
24
     s/ Harry Williams IV
25   HARRY WILLIAMS IV, WSBA #41020
     Attorney for Plaintiff
26



     ORDER GRANTING STIPULATED                          1              ERROR! AUTOTEXT ENTRY NOT DEFINED.
     MOTION FOR ORDER OF DISMISSAL
     NO. 2:20-CV-00376-RSM-BAT
